                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:18CR146
                                            )
      vs.                                   )
                                            )
GABRIEL J. CHAVEZ and                       )                   ORDER
JESSICA SAUNDERS,                           )
                                            )
                    Defendants.


       This matter is before the court on the defendant Gabriel J. Chavez’s unopposed
Motion to Continue Trial [83]. Due to defendant’s location, counsel needs additional time
to allow defendant and defendant’s counsel to share further and necessary discussion
regarding trial and/or negotiated settlement. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [83] is granted, as follows:

      1. The jury trial, for both defendants, now set for May 6, 2019 is continued to
         June 24, 2019.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and June 24, 2019, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: April 25, 2019.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
